Name: 80/221/EEC: Council Decision of 18 February 1980 appointing two members and one alternate member of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-23

 Avis juridique important|31980D022180/221/EEC: Council Decision of 18 February 1980 appointing two members and one alternate member of the Advisory Committee on Social Security for Migrant Workers Official Journal L 049 , 23/02/1980 P. 0018****( 1 ) OJ NO L 149 , 5 . 7 . 1971 , P . 2 . COUNCIL DECISION OF 18 FEBRUARY 1980 APPOINTING TWO MEMBERS AND ONE ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS ( 80/221/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 82 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 OCTOBER 1979 APPOINTING MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD ENDING 14 OCTOBER 1981 , WHEREAS THE COUNCIL DECIDED ON THAT OCCASION TO APPOINT AT A LATER DATE TWO PERSONS TO FILL FULL MEMBERS ' SEATS AND ONE PERSON TO FILL AN ALTERNATE MEMBER ' S SEAT ALLOCATED TO LUXEMBOURG NATIONALS IN THE TRADE UNION REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 4 FEBRUARY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR RENE PIZZAFERRI AND MR HENRI DUNKEL ARE HEREBY APPOINTED MEMBERS AND MR ALOISE GROBEN AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE REMAINDER OF THE COMMITTEE ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 OCTOBER 1981 . DONE AT BRUSSELS , 18 FEBRUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA